



Exhibit 10.1


thehersheycompanylogojulya08.jpg [thehersheycompanylogojulya08.jpg]




October 19, 2018
Citibank, N.A.
1615 Brett Road, Building #3
New Castle, Delaware 19720
Account No.: 36852248
Ref: The Hershey Company
ABA# 021000089


Reference is hereby made to the 364 Day Credit Agreement (the “Credit
Agreement”), dated as of January 8, 2018, among The Hershey Company (“Hershey”),
Citibank, N.A., as lender and administrative agent (“Agent”), and Bank of
America, N.A. and Royal Bank of Canada as lenders. Capitalized terms used but
not defined in this letter have the meaning given to such terms in the Credit
Agreement.
 
Pursuant to Section 2.05(a) of the Credit Agreement, Hershey hereby notifies
you, in your capacity as Agent, that it desires to terminate in whole the unused
portions of the respective Commitments of the Lenders. Since the entire $1.5
billion Commitment is currently unused, this will have the effect of terminating
the Credit Agreement, effective October 24, 2018.


Please acknowledge your receipt of this letter agreement and your agreement to
the terms set forth herein, including, without limitation, the termination date
identified above, by signing and returning the enclosed copy to The Hershey
Company, 100 Crystal A Drive, Hershey, Pennsylvania 17033-0810, Attention:
Treasury Department




 
 
 
Sincerely,
 
 
 
 
 
 
 
 
 
The Hershey Company
 
 
 
 
 
 
 
 
 
/s/ Bjork Hupfeld
 
 
 
 
Bjork Hupfeld
 
 
 
 
Treasurer
 
 
 
 
 
 
Acknowledged and Agreed:
 
 
 
 
 
 
 
 
 
Citibank, N.A.
 
 
 
 
 
 
 
 
 
/s/ Carolyn A. Kee
 
Date:
October 19, 2018
 
By: Carolyn A. Kee
 
 
 
 
Its: Vice President
 
 
 
 






